                                                              r::========:::...:===..=.:·::.:·:. . _,__ -~
                                                              i1   Lsoc·sD\\                             Ji

UNITED STATES DISTRICT COURT
                                                              I DOCUMENT                                .
                                                              : EL ECTRO~ICALL Y FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                   OOC #: _ _ _-:r~---.::--
CZIGANY BECK, individually and on
behalf of others similarly situated,
                                                                   D.\ TE Fl 1.£D
                                                                                - :    ,,.,/7/2-1
                                                                                      ..>,   L-
                                                                                             -~---




                          Plaintiff ,
                                                         20 Civ . 3229 (LLS)
                  - against -
                                                           OPINION & ORDER
MANHATTAN COLLEGE,

                          Defendant.

      Defendant Manhattan College moves to dismiss plaintiff

Czigany Beck ' s first amended complaint ("FAC" ) (Dkt . No . 21)

under Federal Rule of Civil Procedure 12(c) .

      For the following reasons , the motion (Dkt . No . 27) is

granted in part , dismissing Beck ' s breach of contract ,

conversion, and consumer protection claims , and her unjust

enrichment claim for a fee refund , and denied as to her unjust

enrichment claim for a tuition refund.

                                   BACKGROUND 1

      Czigany Beck enrolled at , and paid tuition and fees to ,

Manhattan College for the Spring 2020 academic semester. The

semester began with the first day of classes on or about January

14 , 2020 and was scheduled to conclude in mid - May .

      When the COVID - 19 pandemic reached New York in March of

2020 , the College moved all classes online , cancelled all on -


1 On a motion for judgment on the pleadings, the Court may consider facts from
the FAC , the Answer , and the exhib i ts thereto . L- 7 Designs , Inc. v . Old Navy ,
LLC , 647 F . 3d 419 , 422 (2d Cir . 2011) .
campus events , closed most campus facilities , and required most

students living on campus to vacate the residence halls .

       Ms . Beck brought this putative class action claiming that

the College breached its contractual obligation to provide

students with in-person instruction and access to on - campus

activities , services , and facilities in exchange for tuition and

fees . 2 She seeks a pro rata refund for the difference in fair

market value between what the students contracted for and what

they received. She also brings claims for unjust enrichment,

conversion, and violation of Sections 349 and 350 of the Ne w

York General Business Law , which bar deceptive trade practices

and false advertising.

                                          DISCUSSION

                                    Breach of Contract

       Ms . Beck alleges two distinct breach of contract claims.

Both allege that the College breached its promise to provide i n -

person instruction and access to campus facilities and ser v ices




2 Students have brought similar cl a im against ma ny unive r sities , and thi s
opinion r elie s i n la r ge part on opinion s r e s olving motions to d ismis s tho s e
claims . Se e, ~          , Ford v . Rens s elaer Polytech . In s t ., No . l : 20 - CV - 470 , 2020
WL 7389155 (N . D. N. Y. De c . 16 , 2020) ; Be r geron v . Roche s ter In st. of Tech .,
No . 20 - CV - 6283 , 2020 WL 7486682 (W . D. N. Y. Dec . 18 , 2020) ; Ha ss an v . Fordham
On i v . , No . 20 - CV - 3265 , 2021 WL 293255 (S . D. N. Y. Jan . 28 , 2021) , amended in
part , 2021 WL 1263136 (Ap r . 6 , 2021) ; In re Columbia Tuition Re f und Action ,
No . 20 - CV - 3208 , 2021 WL 790638 (S . D. N. Y. Feb . 26 , 2021) ; Espejo v . Cornell
Oniv ., No . 3 : 20 - CV - 467 , 2021 WL 810159 (N . D. N. Y. Mar . 3 , 2021) ; Zagoria v .
N. Y. Oniv ., 20 - CV - 3610 , 2021 WL 1026511 (S . D. N. Y. Mar . 17 , 2021) ; Bott s v .
John s Hopkins Oniv , No . CV ELH - 20 - 1335 , 2021 WL 1561520 , at *20 (D . Md . Apr .
21 , 2021) ; Goldberg v . Pa ce Oniv ., No . 20 - CV - 3665 , 2021 WL 1565352 (S . D. N. Y.
Apr . 21 , 2021) .


                                                 -2-
by moving classes online and suspending or vastly reducing

access to those campus facilities and services . They differ in

that one claim alleges that the College made those promises in

exchange for tuition , while the other alleges that the College

made those promises in exchange for fees .

      "Under New York law , an implied contract is formed when a

university accepts a student for enrollment ." Papelino v. Albany

Coll. of Pharmacy of Union Univ. , 633 F . 3d 81 , 93 (2d Cir . 2011)

(citing Carr v . St . John ' s Univ ., 17 A.D.2d 632 , 633 , 231

N. Y. S . 2d 410   (2d Dep ' t) , aff ' d , 12 N. Y. 2d 802 , 187 N. E . 2d 18

(1962)) . "The rights and obligations of the parties as contained

in the university ' s bulletins , circulars and regulations made

available to the student , become a part of this contract. "

Vought v . Teachers Coll. , Columbia Univ ., 127 A. D. 2d 654 , 654 ,

511 N.Y . S . 2d 880 , 881     (2d Dep ' t 1987) . "To state a claim for

breach of this implied contract ,           ' a student must identify

specifically designated and discrete promises .'" Goldberg , 2021

WL 1565352 , at *7       (quoting Nungesser v. Columbia Univ ., 169 F.

Supp. 3d 353 , 370 (S . D.N . Y 2016)) .

                                   The Tuition Claim

       The FAC recites statements from the College's website to

support Ms . Beck's contention that the College promised in -

person classes and access to specific on - campus facilities and

services. See FAC        ~~   22   (advertising the College 's campus and



                                          -3-
its New York City location),     64       (stating that the College offers

"a catalog of courses that use New York City as a classroom") ,

69   ("At Manhattan , you will have the chance to make learning

come alive through a variety of immersive, hands - on experiences

in New York City and beyond. " ) , 70        ("Our beautiful campus offers

a serene escape from city life with easy access to the culture

and opportunities of midtown Manhattan.").

      These statements are not specific enough to promise in-

person classes or access to specific on - campus facilities or

services. They merely advertise and describe the experience of

studying and living on the College ' s New York City campus .

      The rest of the website excerpts in the FAC fare no better .

For instance,   ~   68 includes the statement "We offer more than

100 majors , minors , graduate programs and advanced certificates,

as well as degrees that can be earned fully online or combined

with a traditional classroom experience." That sentence promotes

the variety of courses and programs the College offers,

including "traditional "    (i.e . in - person) classes ; it does not

promise in - person instruction .     ~   71 advertises some of the

activities available for those who live on campus -- "from

spending sunny afternoons studying on the Quad with your

roommates, to grabbing a late - night bite to eat in Locke's Loft

after a basketball game." It does not promise access to those

activities. And~ 72 recites statistics the College uses in its




                                      - 4-
marketing,    including that "75% of freshman live on campus." Not

only does that not promise students on-campus residence, but Ms.

Beck does not allege that she lived on campus before the Covid-

related closures.

        Ms. Beck similarly cannot derive an implied promise to hold

in-person classes -- whether from general educational customs,

course attendance requirements, the College offering Ms. Beck's

classes in person before March 2020, or the College's 30%

discount of tuition for its online summer 2020 session -- as

none of these circumstances amount to a written promise to

provide specified services. See In re Columbia, 2021 WL 790638,

at *4    (citing Ford, 2020 WL 7389155, at *4) (finding that neither

"the fact that Columbia provided in-person instruction in

Plaintiffs' courses before March 2020" nor "the references to

classroom locations and physical at t endance requirements in

Columbia's syllabi, departmental policies and handbooks, and

course registration portal" imply a contractual entitlement to

in-person classes); Hassan, 2021 WL 293255, at *5        (quoting

Gertler v. Goodgold,    107 A.D.2d 481,   485,   487 N.Y.S.2d 565,   568

(1st Dep't), aff'd,    66 N.Y.2d 946,   489 N.E.2d 748   (1985) ) ("In

addition, a university's    'academic and administrative

prerogatives' are not    'impliedly limited by custom, or by a

strained theory of contractual construction.'").




                                  -5-
      Ms . Beck contends that the law of contracts is not so

demanding:

             Defendant argues that Plaintiff cannot prevail
      because she " cannot identify any specific promise of
      on - campus instruction (even in the face of a pandemic
      and state - mandated shutdown) . " Def. Mem . [ECF 28) at
      pg. 6 . However , the law with respect to contract
      formation does not require this absurd level of
      specificity.

Pl .' s Opp ' n at 7 .

      But a promise must be written and specific for that promise

to be enforced as a term of the implied educational contract

between student and university. See Ford , 2020 WL 7389155 , at *4

(requiring that "breach of contract actions between a student

and a school must be grounded in a text " ) ; In re Columbia , 2021

WL 790638 , at *3 (alterations in original) (" In general , to

sustain a contract cla i m against a university , a student must

point to a provision that guarantees ' certain specified

services ,' Baldridge v. State , 293 A.D.2d 941 , 740 N. Y. S . 2d 723 ,

725 (3d Dep ' t   2002) (quoting Paladino v . Adelphi Univ. , 89 A. D.2d

85 , 454 N. Y. S . 2d 868 , 873 (2d Dep ' t 1982)) , not merely to a

' [g]eneral statement[      of policy ,' Keefe , 2009 WL 3858679 , at

* l, or to statements of ' opinion or puffery ,' Bader v. Siegel ,

238 A.D.2d 272 , 657 N. Y. S . 2d 28 , 29 (1st Dep't 1997) . " ) .

      Ms. Beck ' s claim that the College breached a contractual

agreement to provide in - person instruction and access to campus

facilities and services in exchange for tuition thus fails .



                                    - 6-
                          The Fees Claim

     The FAC identifies only one specific fee , the Comprehensive

Fee, which it claims "According to Defendant, the Comprehensive

Fee charged is charged in order to cover the costs of things

such as access to the Campus Health Center, student activities

and services, athletics, etc ." FAC   ~   126. The College attaches

to its Answer the "Fees Glossary" section of the "Tuition &

Fees" page of its website, which describes the Comprehensive Fee

as follows:


     Full-time students are now assessed a Comprehensive
     Fee that includes a number of college services. The
     mandatory Comprehensive Fee is a per-semester fee.
     This general student fee replaces many of the separate
     charges previously billed (i.e., student engagement
     fee , health center fee, information services fee,
     etc.) and is nonrefundable.

Answer Ex. Bat 3-4.

     The breach of contract claim regarding fee payments is

dismissed.

                        Unjust Enrichment

     Ms . Beck claims that the College was unjustly enriched at

the students' expense when it moved to online instruction and

closed on-campus services and facilities without refunding

students a portion of their tuition and fees.

     The College first contends that "Plaintiff's unjust

enrichment claim must be dismissed because it is nothing more




                                -7-
than a restatement of her breach of contract claims ." Def .' s

Mem . at 16 .

      Where an unjust enrichment claim duplicates a claim for

breach of a valid , enforceable contractual obligation , the

unjust enrichment claim must be dismissed .

              However , if the subject - matter of an unjust
      enrichment claim " is not covered by a valid ,
      enforceable contractual obligation ," that claim is not
      duplicative and need not be dismissed based solely on
      the existence of a breach of contract claim . See ,
      e . g. , Spirit Locker , Inc . v. EVO Direct , LLC , 696 F .
      Supp . 2d296 , 305 (E . D. N. Y. 2010) (declining to dismiss
      unjust enrichment claim where contract did not cover
      subject of unjust enrichment claim) .

Ford , 2020 WL 7389155 , at *4.

      Ms. Beck ' s unjust enrichment claim for a tuition refund of

the difference in value between in-person and online instruction

is not covered by a valid , enforceable contractual obligation

and is thus not duplicative of her failed breach of contract

claim .

      The College then contends that " Nothing in equity or good

conscience requires a refund of tuition or fees ." Def .' s Mem . at

17 . They argue that

      MANHATTAN COLLEGE ' s actions were not taken on a whim ;
      rather they were taken to protect the health of its
      students , faculty and staff during the pandemic , and
      as required by orders of New York State . Moreover ,
      Plaintiff does not allege that MANHATTAN COLLEGE ' s
      faculty failed to provide her with the instruction in
      her courses during the balance of the Spring Term . Nor
      does she allege that MANHATTAN COLLEGE did not pay its
      faculty members for providing that instruction .
      MANHATTAN COLLEGE did not pocket a pile of money when



                                   - 8-
      it was forced to close the campus. It continued to pay
      its faculty members and incur the usual expenses of
      operating an educational institution , plus additional
      expenses to address the pandemic . MANHATTAN COLLEGE
      provided education and it continued other vital
      services albeit often through remote means . See
      Answer , ~30 , Exhibit C. Plaintiff chose to continue at
      MANHATTAN COLLEGE after the announcement of the move
      to online instruction , and she earned credits .

Id . at 16 - 17 .

      Ms. Beck alleges , however , that the College had decreased

operating costs and increased government funding to support the

shift to online instruction:

      As a result of the closure of campus , Defendant saved
      significant sums of money in the way of reduced
      utility costs , reduced maintenance and staffing
      requirements , reduced or eliminated hours for hourly
      employees , etc . ~~ 112 , 142 . At the same time ,
      Defendant received a significant bailout from the
      Federal Government under the CARES Act , of which
      Defendant retained $1 . 63 million for itself as opposed
      to passing those funds along to students . ~~ 116 , 146 .
      All the while , Defendant is supported by a multi -
      million dollar endowment while its students incur debt
      to pay the very fees and tuition Defendant seeks to
      retain. This is a textbook example of an unjust and
      inequitable arrangement and Plaintiff ' s claims for
      unjust enrichment should not be dismissed .

Pl .' s Opp ' n at 20 .

      The Court does not blame Manhattan College for closing its

facilities and in-person classes when faced with a deadly

pandemic . But the doctrine of unjust enrichment does not require

such blame .

      It is available only in unusua l situations when ,
      though the defendant has not breached a contract nor
      committed a recognized tort , circumstances create an
      equitable obligation running from the defendant to the
      plaintiff . Typical cases are those in which the


                                 - 9-
      defendant , though guilty of no wrongdoing , has
      received money to which he or she is not entitled .

Corsello v . Verizon New York , Inc ., 18 N. Y. 3d 777 , 790 , 967

N. E . 2d 1177 , 1185 (2012) .

      Ms . Beck has plausibly pled that the College was not

entitled to retain her entire tuition payment after shi f ting

instruction online , closing facilities , and receiving CARES Act

funding . The College ' s motion to dismiss that claim fails

accordingly .

      Ms . Beck ' s unjust enrichment claim regarding her fee

payment is a different story . That claim is governed by a valid ,

enforceable provision of the parties '        agreement -- the bar on

refunds of the Comprehensive Fee - - and is thus dismissed .

                                 Conversion

      Ms . Beck argues that the College converted students '

tuition and fees by failing to provide students the in - person

instruction , services , and facility access for which they paid .

      " An action for conversion of money may be made out ' where

there is a specific , identifiable fund and an obligation to

return or otherwise treat in a particular manner the specific

fund in question .'" Thys v . Fortis Securities LLC , 74 A. D. 3d

546 , 547 , 903 N. Y. S . 2d 368 , 369 (1st Dep ' t 2010) (quoting

Manufacturers Hanover Trust Co. v . Chemical Bank, 160 A. D. 2d

113 , 124 , 559 N. Y.S . 2d 704 , 712   (1st Dep ' t 1990)).

      The partial refunds Ms. Beck seeks are not specific ,


                                    - 10 -
identifiable funds -- they are undetermined amounts of money

representing the portion of the unliquidated , unearned benefit

the Col l ege ob t ained from the absence of student - related

expenses which should be distributed to the class . See Hassan ,

2021 WL 293255 , at *11 (quoting Ford , 2020 WL 7389155 , at

*9) ("Unlike in Thys , however , Plaintiff canno t                          identify a

comparably ' specific , identifiable '                     fund and ' cannot

realistically argue that once that money was paid to defendant

it remained intact , as opposed to pooling in with defendant ' s

other funding .'" ) .

        The FAC thus fails to state a claim for conversion.

                                    Consumer Protection

       Ms . Beck also alleges that the College violated Sections

349 and 350 of the New York General Business Law . " To

successfully assert a claim under either section ,                                ' a plaintiff

must allege that a defendant has engaged in (1) consumer -

oriented conduct that is                 (2) materially misleading and that                       (3)

plaintiff suffered injury as a resu l t of the allegedly deceptive

act or practice .'" Orlander v . Staples , Inc ., 802 F . 3d 289 , 300

(2d Cir . 2015) (quoting Koch v . Acker , Merrall & Condit Co ., 18

N . Y . 3 d 9 4 0 , 9 4 4 N . Y . S . 2 d 4 5 2 , 4 5 2 , 9 6 7 N . E . 2 d 6 7 5 ( 2 0 12 ) ) . " An

act is deceptive within the meaning of the New York statute only

if it is likely to mislead a reasonable consumer ." Marcus v .

AT&T Corp ., 138 F . 3d 46 , 64               (2d Cir. 1998) .



                                                  - 11 -
     Ms. Beck contends that the College materially misled

students by advertising " its in - person , on campus product " and

changing course once Covid - 19 hit . See Pl. ' s Opp ' n at 23 . She

also argues that determining whether the College made material

misrepresentations requires a reasonableness analysis that must

be left to a jury .

     However , no reasonable consumer would read the College's

marketing materials to mean that the College would continue

offering in - person instruction and campus access in the face of

a deadly pandemic . See Bergeron , 2020 WL 7486682 , at *11 (same

as to RIT); Botts , 2021 WL 1561520 , at *20              (same as to Johns

Hopkins) ; Espejo , 2021 WL 810159 , at *9 (same as to Corne l l) ;

Ford , 2020 WL 7389155 , at *10 (same as to RPI) .

     Ms . Beck ' s N. Y. G. B . L .   §§   349 and 350 claims are thus

dismissed .

                                      CONCLUSION

      The other causes of action being dismissed, the case will

proceed on the remaining claim for unjust enrichment .

      So ordered .

Dated :       New York , New York
              May 7 , 2021

                                                    LOUIS L . STANTON
                                                        U. S . D. J .




                                           - 12 -
